PELLEGRINI, Judge,
dissenting.
I respectfully dissent. By holding that American Policyholders Insurance Company (American) is liable for the payment of occupational disease death benefits for a condition that was known and the prognosis certain at a time when another carrier was already paying benefits, the majority reaches a result the General Assembly did not intend when it enacted Section 301(c)(2) of The Workmen’s Compensation Act.
On November 3, 1986, Decedent was positively diagnosed with a work-related occupational disease resulting from the exposure to asbestos that caused a spreading metastasis. On that date, Liberty Mutual Insurance Company (Liberty Mutual) was Employer’s worker’s compensation liability insurance earner. Decedent underwent a right upper lobectomy on November 3, 1986, and then underwent radiation therapy. On January 2, 1987, Decedent returned to work and remained until February 2, 1988. When he died on September 17, 1988, American was Employer’s workmen’s compensation liability insurance carrier, having taken over from Liberty Mutual on December 16, 1986. However, it was Liberty Mutual that paid all medicals and compensation from the date of diagnosis until the date of Decedent’s death.
Claimant, Decedent’s widow, filed a fatal claim petition naming both American and Liberty Mutual as liable carriers. Because American was the carrier on Decedent’s last day of work, the referee imposed liability on it for payment of benefits. The Board and the majority affirmed based on our decision in Ertz v. Glen Nan, Inc. 29 Pa.Commonwealth Ct. 409, 371 A.2d 533 (1977), where under Section 301(c)(2) of the Act1 we refused to apportion liability between insurance carriers for the period that the employee was at risk, ie., exposed to the occupational hazard, and established the rule that the employer’s insurance carrier that is at risk is the one providing coverage at the last moment of claimant’s exposure to the hazard. The majority here goes on to extend the principle of non-apportionment during a period of risk to when the risk is over, a diagnosis of the occupational disease has been made and compensation is being paid during the first insurer’s coverage.
The question here is whether the rule of non-apportionment applies when a carrier who has admitted liability for a compensable occupational disease is no longer the carrier when the occupational disease results in death. In similar circumstances where one carrier admits liability for an occupational disease, but death results from that disease while another carrier provides coverage, we have held that under Section 301(c), death benefits are “merely a continuum of the previously admitted or established liability to pay compensation.” Duffy v. City of Scranton/Fire Dept., 112 Pa.Commonwealth Ct. 537, 541, 535 A.2d 756, 758 (1988). That holding is applicable to when an insurer has already admitted liability by compensating the occupational disease from which the decedent ultimately dies despite a later change in coverage. The proper application of this principle is illustrated when there is a change in insurance carriers on the injury side of the Act where a recurrence of a compensable injury manifests itself during coverage provided by a subsequent carrier. Under such circumstances, we have held the carrier liable for the initial injury to remain hable for the recurrence. City of Williamsport v. Workmen’s Compensation Appeal Board (Schmuck), 55 Pa.Commonwealth Ct. 618, 423 A.2d 817 (1980). Where, as here, death is the end result of an admitted and compen-*728sable occupational disease, the result should be the same.
Liberty Mutual began making compensation payments from the moment Decedent was diagnosed with the disease. I can see no reason to relieve Liberty Mutual from coverage for death benefits merely because Ameri-can happened to be the carrier on his last day of work. When Decedent underwent surgery and was unable to work a compensa-ble occupational disease was manifest and the obligation of the carrier became fixed. Just because Decedent went back to work does not relieve Liberty Mutual of liability any more than if he went back to work at a light duty job at less pay. Once a carrier compensates for an occupational disease, the carrier is always obligated for all consequences of that disease, including, an albeit independent, death benefit claim. See, Duffy, supra.
Accordingly, I would reverse the order of the Board and enforce the award in its entirety against Liberty Mutual.

. The relevant portion of Section 301(c)(2) of the Act provides:
The employer liable for compensation provided by section 305.1 of section 108, subsections (k), (/), (m), (o), (p) (byssinosis) or (q) shall be the employer in whose employment the employee was last exposed for a period of not less than one year to the hazard of the occupational disease claimed. In the event the employe did not work in an exposure at least one year for any employer during the three hundred week period prior to disability or death, the employer liable for the compensation shall be that employer giving the longest employment in which the employe was exposed to the hazards of the disease claimed.
77 P.S. § 411(2).